United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 July 20, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 05-20861
                          Summary Calendar




     GEORGE THOMAS,

                                         Plaintiff - Appellant,

                                 v.


     TPI STAFFING INC.,

                                         Defendant - Appellee.




          Appeal from the United States District Court
                for the Southern District of Texas
                           4:04-CV-1488



Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Thomas filed this action against his former employer,

TPI Staffing Inc., claiming racial discrimination and hostile work

environment under 42 U.S.C. § 2000e (2000), 42 U.S.C. § 1981

(2000), and TEX. LAB. CODE ANN. §§ 21.051 and 21.055 (Vernon 1998).

Thomas alleges that TPI terminated his employment as a computer

technician because of his Asian Indian heritage.   He also contends

     *
     Pursuant to 5TH CIR. R. 47.5, this Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that TPI created a hostile work environment because TPI employees

frequently called him “bin Laden” and “terrorist.”     TPI disputes

both claims, arguing that the termination was the result of Thomas

violating the company’s sexual harassment policy.      The district

court granted summary judgment to TPI.    Thomas appealed.

     We review the district court’s decision de novo, recognizing

that summary judgment is only appropriate if no genuine issue of

material fact exists and the moving party is entitled to judgment

as a matter of law.      Am. Home Assurance Co. v. United Space

Alliance, 378 F.3d 482, 486 (5th Cir. 2004).      To defeat summary

judgment, the nonmoving party must direct the court to specific

evidence that shows it can prove to a reasonable jury that it is

entitled to a verdict in its favor.      Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986); Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (explaining that a party cannot defeat

summary judgment with “conclusory allegations,” “unsubstantiated

assertions,” or “only a scintilla of evidence”). Thomas has failed

to meet this standard.

     After reviewing the record and the arguments of the parties,

we affirm on the grounds enumerated by the district court.   Thomas

v. TPI Staffing, Inc., No. H-04-1488, 2005 WL 1562462 (S.D. Tex.

June 19, 2005) (unpublished).   Thomas has not established a prima

facie case of discrimination.    He did not provide the district

court with evidence showing that someone outside his protected


                                 2
class replaced him after the termination.          Shackelford v. Deloitte

& Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999).           He also failed

to show that TPI treated him differently than similarly situated,

non-Indian employees.   Okoye v. Univ. of Tex. Houston Health Sci.

Ctr., 245 F.3d 507, 512–13 (5th Cir. 2001).            As explained by the

district court, even if Thomas had established a prima facie case

of discrimination, he has not provided sufficient evidence to rebut

the nondiscriminatory reason for his termination. Waggoner v. City

of Garland, Texas, 987 F.2d 1160, 1165 (5th Cir. 1993).           Finally,

Thomas has failed to establish a prima facie case of a hostile work

environment,    given   that   he       provided     the   district   court

unsubstantiated, inconclusive evidence on this claim.            Walker v.

Thompson, 214 F.3d 615, 625 (5th Cir. 2000).

     We note that Thomas, proceeding pro se, expresses his adamant

belief in the truthfulness of his claims.          His belief, however, is

not enough.    Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc) (explaining that “an employee’s

subjective belief that he suffered an adverse employment action as

a result of discrimination” cannot alone defeat summary judgment).

In addition, we cannot consider the new evidence proffered by

Thomas at this stage in the litigation. Guillory v. Domtar Indus.,

Inc., 95 F.3d 1320, 1327 (5th Cir. 1996).          Our review is limited to




                                    3
the record before the district court.1   Id.

     AFFIRMED.




     1
     Because our review is limited to the evidence before the
district court at the time of the summary judgement, we deny
Appellant's Motion for Leave to File Supplemental Appendix with
documents not properly before the district court. With respect
to the documents at issue that were in the record below, we deny
the motion because Thomas failed to serve copies to opposing
counsel as required by Court rules. FED. R. APP. P. 25(b)–(d).

                                4